Exhibit 10.10.2

Compensatory Arrangements with Non-Management Directors

 

Annual Retainer    $30,000 Additional Annual Retainer for Audit Committee Chair
   $7,500 Additional Annual Retainer for Other Committee Chairs    $5,000 Board
Meeting Attendance Fees    $750 per meeting ($1,500 for concurrent TECO Energy,
Inc. and Tampa Electric Company Board meetings) Committee Meeting Attendance
Fees    $1,500 per meeting Restricted Stock    Annual grant of 2,500 shares

TECO Energy, Inc. also pays for or reimburses directors for their
meeting-related expenses.